DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The claim amendment filed on 04/12/2022 was entered with pending Claims 1, 3-13 and cancelled Claims 2, 14-18. The following is an examiner’s statement of reasons for allowance: 

Independent Claim 1 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
obtaining at a processing device within a video camera image data simultaneously from a plurality of image sensors of the video camera wherein the plurality of image sensors simultaneously form image data that are identical but for light level; flowing the image data as pixel values through a video processing pipeline on the processing device, wherein the pipeline performs a kernel operation that identifies saturated pixel values, a merge module to merge the pixel values to produce high-dynamic range (HDR) image data,
Claims 3-9 are dependent upon Claim 1 and are therefore allowable.

Independent Claim 10 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
receiving at a chip in a video camera data obtained simultaneously from a plurality of image sensors of the video camera, wherein the plurality of image sensors are each positioned with respect to at least one beamsplitter and a lens of the video camera such that incoming light is split onto the plurality of image sensors so that the image sensors simultaneously form image data that are identical but for light level; Page 3 of 9Attorney Docket No.: CODE-015/01US 33105/101Serial No.: 16/539,595flowing the data as pixel values through a pipeline on the chip, wherein the pipeline performs a kernel operation that identifies saturated pixel values, a merge module to merge the pixel values to produce high-dynamic range (HDR) data,
Claims 11-13 are dependent upon Claim 10 and are therefore allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667